Title: From William Eustis to Abigail Smith Adams, 22 April 1811
From: Eustis, William
To: Adams, Abigail Smith



Madam,
Washington April 22nd. 1811.

It is among the instances of good fortune which are now & then permitted to accompany the discharge of a public duty, that franking a Letter from the State Department in the absence of the Secretary has brought me to your recallection and attention. Judge Adams as I am informed has been requested to return to the United States as soon as circumstances will admit: and as no public vessel has sailed or will probably sail within a short time for the baltic, he will select a merchant vessel in which to make the voyage. Captn Bainbridge in a very fine ship I think from Baltimore has been mentioned—but this will depend on the time of her sailing from Russia with perhaps other circumstances. With great respect to President Adams & the family / I am Madam, your obliged / and humble Servt.
W. Eustis